Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses calibrating an RGB-D device having an RGB- D camera and a displacement sensor, the method comprising: providing a calibration target, the calibration target including a plurality of visual markers shown in a surface of the calibration target, wherein the plurality of visual markers has known locations on the calibration target; positioning the calibration target within a field of view of the RGB-D device such that the RGB-D camera and displacement sensor capture data corresponding to the calibration target; locating one or more corners of the calibration target with the RGB-D device; projecting a measuring point on a non-marked area of the calibration target with the displacement sensor, the measuring point located within a field of view of the RGB-D camera; locating the projected measuring point of the displacement sensor projected onto the calibration target with the RGB-D camera.

Most Pertinent Prior Arts:
US 2019/0000564



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.